DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The amendment of 11/03/2021 overcomes the rejection of claims 22-24 under 35 USC 112(b) set forth in the Office action mailed 10/15/2021. However, upon further search and consideration, new grounds of rejection are set forth below. This Office action is NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrevski et al (US 5,882,903).
Andrevski disclosed a system comprising a “first assembly” comprising a reaction chamber, a “second assembly” comprising a heat and/or cooling mechanism, and a “third assembly” comprising a plurality of fluid chambers (column 4, lines 10-20). Andrevski noted the system could be used for PCR (e.g. column 2, lines 30-35; column 6, line 61-column 7, line 12; Examples 2 and 3, beginning at columns 
With regard to claim 16, Andrevski disclosed a system comprising:
a mounting platform receiving a disposable cartridge
As noted above, the “second assembly” comprising the heating/cooling mechanisms illustrated in Fig. 6A-C or Fig. 7A-B can be considered a “mounting platform” for receiving the disposable cartridge constituted by Andrevski’s combined “first” and “third” assemblies.
comprising a cartridge body rotationally mounting a cartridge rotor about an axis
See column 4, lines 10-29, noting that the “first” and “third” assemblies are configured to “move with respect to each other by sliding or translocating” so as to provide reversible fluid communication between the assemblies, and that in a circular configuration (such as illustrated in Fig. 1A-B and Fig. 2A-D), such sliding could be in the form of rotating.
See also column 11, lines 17-25, noting that either the “first assembly” (disk 200) or the “third assembly” (carousel 100) is connected to mechanical means for rotating one relative to the other. Thus, the carousel 100 (Fig. 1A-B) can be considered the “cartridge body” and the disk 200 (Fig. 2A-D), minus membrane 252 (see first paragraph, page 5 of this Office action), can be considered the “cartridge rotor”.
the cartridge rotor having at least one channel disposed along the underside surface of the cartridge rotor for moving fluids into and out of at least one assay chamber

Column 2, lines 30-35: “…transferring from one or more fluid chambers to the first reaction chamber solutions containing reagents necessary for conducting the PCR reaction.”
Column 4, lines 20-25: “…first and third assemblies may each have an adjoining edge or surface that has fluid exchange ports that can reversibly connect to provide fluid communication between the assemblies…”.
Column 4, line 63-column 5, line 2: “The disk 200, comprised of one or more reaction chambers, is one embodiment of a first assembly of the assay system. Alternatively, the first assembly can be any other suitable shape that provides ability to effect or break communication via fluid exchange channels included in the first assembly with those in a third assembly that provides reagents and waste disposal from or to fluid chambers.”
The instant specification does not explicitly define “assay chamber”, but it does indicate (paragraph [00027]): “…a plurality of assay chambers 32, 34…[which] may contain premeasured assay chemical or reagent for the purpose of detecting an attribute of the fluid sample.” Thus, the term “assay chamber” as used in the instant disclosure is not limited to a chamber where an assay (i.e. a reaction or detection) actually occurs, but includes any chamber made use of during the performance of an assay. Consequently, Andrevski’s “fluid chambers” in the carousel 100 (“third assembly”) can be considered “assay chambers” within the broadest reasonable interpretation of the instant claims, and Andrevski clearly disclosed movement of fluid from the fluid chambers (which correspond to the claimed “assay chamber”) to the reaction chamber (which corresponds to the claimed “channel”), as well as movement of fluid to the fluid chambers from the reaction chamber.

the channel and platform defining a mating interface facilitating heat exchange to and from the assay fluids within the channel while conducting a target amplification procedure 
Column 9, lines 43-58: “In one embodiment, the chamber 250 is formed by stretching two thin, deformable membranes 241 and 242 across the structural ring as illustrated in FIGS. 2C and 2D…The thinness of the membranes facilitates rapid heat exchange between the reaction chamber and an adjacent heating or cooling device.”
a heat source disposed in combination with the mounting platform
As noted above, the “second assembly” comprising the heating/cooling mechanisms illustrated in Fig. 6A-C or Fig. 7A-B can be considered a “mounting platform” for receiving the disposable cartridge constituted by Andrevski’s combined “first” and “third” assemblies.
disposed adjacent to the heat exchange surface and across the mating interface thereof
See Fig. 7A-B which shows a “second assembly” comprising a heat source disposed adjacent the underside surface of the channel (reaction chamber 250). Fig. 6A, 6C only illustrate the “second assembly” at the upper surface; however, Fig. 6B illustrates blocks 300A and 300B at upper and lower surfaces, respectively (upper and lower heaters 340A and 340B are described at column 12, line 63-
and an actuation system operative to rotationally index the cartridge rotor relative to the cartridge body
Column 11, line 17-25: “…motorized, mechanical means of sliding or rotation…the means of sliding or rotation is sufficiently precise to reproducibly align the first channel 231 or the second channel 232 with any given fluid exchange port 121 when the controller 400 selects such an alignment as appropriate for a given part of an assay protocol.”
and apply a contact force along the rotational axis of the cartridge rotor to induce a contact pressure across the mating interface
See column 4, lines 29-32: “The first and second…assemblies…may also each have an adjoining surface or surfaces that can reversibly be placed in contact with one another to provide temperature control…as a result of the translocation of the second assembly to contact or separate from the first…assembl[y]”.
See also column 13, line 65-column 14, line 2: “To maximize the thermal transfer between the heaters and the chamber 250, the covers 251 and 252 of the chamber 250 are preferably constructed of a flexible material that can conform to the surface of the heater 340A or 340B placed against such a flexible cover.” This implicitly discloses a “contact pressure” across the mating surface, as the cover would not “conform to the surface of the heater” otherwise.
With regard to claim 17, see paragraph above, where membrane 252 (Andrevski Fig. 2B) corresponds to the claimed “conformal material”; “To maximize the thermal transfer between the heaters and the chamber…a flexible material that can conform to the surface of the heater…”.
With regard to claim 19, Andrevski disclosed (column 13, lines 28-31): “The heaters 340A and 340B are generally thin layers of conductive material that is separated from the heat conductive upper 
With regard to claim 27, Andrevski’s reaction chamber 250 is a region for performing target amplification (column 2, lines 30-35): “…conducting a PCR reaction comprising introducing a sample into a first reaction chamber of the assay system of the invention and transferring from one or more fluid chambers to the first reaction chamber solutions containing reagents necessary for conducting the PCR reaction.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 18, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrevski et al (US 5,882,903) in view of deSorgo (Electronics Cooling, 1996, Vol. 2(3), p. 12-16, provided herein as an online copy).
The teachings of Andrevski have been discussed. Andrevski disclosed that the cover 252 (Fig. 2B), corresponding to the claimed “conformal material”, could be a “membrane” (column 5, lines 14-15), and a “flexible material” that could “conform to the surface of the heater” so as to “maximize the thermal transfer between the heaters and the chamber 250” (column 13, line 65-column 14, line 2). In addition, Andrevski disclosed that the membranes were “formed of a deformable polymeric film that is stretchable and flexible, such as polyethylene, polyvinylidene fluoride or polyethylene/polyethylene terephthalate bi-layer...[p]referably…between about 25 and about 150 µm in thickness, more preferably, between about 50 and 100 µm…[t]he thinness of the membranes facilitates rapid heat exchange between the reaction chamber and an adjacent heating or cooling device” (column 9, lines 46-58). Andrevski’s described membrane would qualify as a “film” as recited in claim 26, and one could also argue an “elastomer” since Andrevski taught the film was “stretchable and flexible”.
Andrevski did not disclose that the membrane comprised a conductive material suspended therein (as recited in instant claim 18), or had a Shore-A hardness less than about 75.0 (as recited in instant claim 25).
deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4 of printout, paragraph above figure 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the thermal interface material disclosed by deSorgo to form the membranes of Andrevski’s device since (1) Andrevski wanted to provide efficient thermal transfer between the heaters and reaction chamber (and deSorgo’s material had that property), (2) Andrevski wanted a material that was flexible and able to conform to the surface of the heater (and deSorgo’s material had that property), (3) Andrevski preferred a thickness of between about 50 and 100 µm (and deSorgo’s material was disclosed as ranging from 100-5000 µm; therefore this material could be made in a thickness meeting Andrevski’s specifications). As discussed at MPEP 2144.07, it is prima facie obvious to select a known material based on suitability for an intended purpose. In this case, deSorgo’s material was known to be suitable for efficient heat transfer, which is what Andrevski desired.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrevski et al (US 5,882,903) in view of Burroughs (US 2014/0302562, IDS reference).
The teachings of Andrevski have been discussed. Andrevski did not disclose RF heating or a strip of material on the surface of the “second assembly” in contact with the reaction chamber of the “first assembly” which was heated in response to RF energy. Andrevski taught “electrical heaters” (column 6, line 3, lines 12-14).
Burroughs disclosed a heat source for conducting PCR comprising a substrate that was subjected to electromagnetic energy, which resulted in a PCR ramp rate of at least 5°C/sec (abstract). In particular, 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the apparatus of Andrevski by incorporating a layer on the substrate capable of being heated by RF energy, rather than electrical heaters, in order to obtain the advantage of avoiding potential issues with oxide formation resulting from passage of electrical current through electrodes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andrevski et al (US 5,882,903) in view of Battrell (US 2015/0346097).
The teachings of Andrevski have been discussed. In particular, Andrevski disclosed (column 13, line 65-column 14, line 2): “To maximize the thermal transfer between the heaters and the chamber 250, the covers 251 and 252 of the chamber 250 are preferably constructed of a flexible material that can conform to the surface of the heater 340A or 340B placed against such a flexible cover.” This implicitly discloses a “contact pressure” across the mating surface, as the cover would not “conform to the surface of the heater” otherwise. 
Andrevski also disclosed such flexible material could be polyethylene, polyvinylidene fluoride or polyethylene/polyethylene terephthalate bi-layer (column 9, lines 46-58).
However, Andrevski did not mention any particular amount of force.

Battrell further disclosed (claim 61): “…wherein said spring mount exerts a spring force of about 1 psi over a heat transfer surface reversibly contacting said cartridge and said heating member…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use a contact force of about 1 psi (lbs./in2) in the device of Andrevski, since Andrevski taught the membrane enclosing reaction chamber 250 (Fig. 2B) was flexible and could be made with polyethylene terephthalate (the same material as Battrell mentioned), and since Battrell taught this as a suitable pressure in order to effect heat transfer.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Andrevski et al (US 5,882,903) in view of Korampally (US 2009/0148910).
The teachings of Andrevski have been discussed. Andrevski disclosed thermal sensors in the “second assembly”, i.e. the assembly comprising the heaters (see Fig. 6C, sensors 304A and 306A; column 6, lines 17-29). Andrevski disclosed these could be “thermocouples”, and also that they were connected to a controller (see Fig. 6B and column 6, lines 7-16). Andrevski did not disclose a thermocouple “disposed internally of the region for performing target amplification” (in other words, a thermocouple in the chamber where PCR took place).

Korampally additionally disclosed (paragraph [0068]): “The thermal cycle control is executed by a PID controller programmed in Lab-view. The input of the PID controller is the voltage output from the thermocouple junction and the output is a continuous 100 Hz pulse train with varying duty cycle depending on the difference between the temperature set point and instantaneous thermocouple reading.” The “difference between the temperature set point and instantaneous thermocouple reading” is a comparison between the “actual temperature” (measured by the thermocouple) and a threshold temperature (i.e. the temperature set point).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the device of Andrevski by incorporating a thermocouple internal of the reaction chamber, since Korampally taught this as an alternative to a thermocouple placed outside the chamber. It would also have been obvious to compare the actual temperature (measured by the thermocouple) to a threshold to control the heat source, since this was a conventional way in which to control the temperature of a reaction chamber, as exemplified by Korampally.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637